Citation Nr: 0313061	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of deformity and mild degenerative joint disease 
of the right 5th metacarpal, status post fracture of the base 
of the 4th and 5th metacarpals, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1970 and from June 1975 to May 1977.  The Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
granted service connection and denied a compensable rating 
for the disability at issue in January 1996, and the veteran 
appealed its decision.  A hearing was held at the Las Vegas, 
Nevada RO in May 1999.  In February 2000, the Board of 
Veterans' Appeals (Board) remanded the case to the Reno, 
Nevada RO, for a travel board hearing, which was held before 
the undersigned in Las Vegas in January 2003.  A VCAA letter 
and a copy of new regulations concerning finger ratings were 
given to the veteran at the hearing.  The Reno, Nevada RO 
continues to assume jurisdiction.


REMAND

At the hearing on appeal in January 2003, the veteran 
submitted additional evidence which has not been considered 
by the RO.  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) determined that 38 
C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the appropriate agency, here the Reno RO, 
for initial consideration and without having to obtain the 
claimant's waiver.  Also, the Federal Circuit determined that 
38 C.F.R. § 19.9(a)(2)(ii) (2002), which provides "no less 
than 30 days to respond to notice," is contrary to 38 
U.S.C.A. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  This section was also 
invalidated.

To date, the newly obtained evidence has not been considered 
by the RO.  In view of Disabled American Veterans, et al., 
and to provide every consideration to the veteran's claim 
without taking action that might prejudice his appeal, the 
Board observes that additional due process requirements may 
be applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,3.326(a) (2002).

Additionally, the veteran testified during his hearing before 
the undersigned that his metacarpal disorder has become worse 
since his last VA examination, which was conducted in 1998.  
Another VA examination is needed in order to more accurately 
evaluate the veteran's claim for a compensable rating for his 
metacarpal disability.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A VA orthopedic examination should be 
conducted.  In the report thereof, the 
examiner should clearly identify all 
symptoms and clinical manifestations 
which are part of the veteran's deformity 
and mild degenerative joint disease of 
the right 5th metacarpal, status post 
fracture of the base of the 4th and 5th 
metacarpals.  All symptoms and/or 
clinical findings which are not 
associated with the service-connected 
disability should be stated as such.  All 
limitation of motion and/or weakness 
and/or impairment of function due to pain 
associated with the metacarpal fracture 
disability should be described.  The 
claims folder should be made available to 
the examiner prior to the examination.

2.  The RO should issue a letter to the 
veteran in which the provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002), as contained in the 
VCAA, are discussed in the context of the 
veteran's current claim.  Specifically, 
the RO should notify the veteran of the 
type of evidence needed to substantiate 
his claim and explain the relative duties 
of the veteran and the VA in obtaining 
such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

3.  After allowing the veteran time to 
respond, the RO should readjudicate the 
claim on appeal.  If the claim remains 
denied, the RO should then issue a 
Supplemental Statement of the Case 
addressing the claim.  This Supplemental 
Statement of the Case should address the 
evidence added to the claims file since 
the issuance of the October 1999 
Supplemental Statement of the Case and 
should include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after allowing the veteran to respond, the RO should 
return this case to the Board, if in order.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


